 LASLEY ACOUSTICS CO.Lasley Acoustics Co. and United Brotherhood ofCarpenters & Joiners of America, Local 690. Case26-CA-6256September 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 10, 1977, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a reply thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry /Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: Thisproceeding involves the refusal of the above-namedRespondent to sign a collective-bargaining agreement theterms of which were allegedly orally agreed upon. Theproceeding was initiated by a charge filed by the above-named Union on July 29, 1976,1 pursuant to whichcomplaint issued on January 11, 1977, alleging thatRespondent had violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended. On March 10,1977, hearing was held in Little Rock, Arkansas.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by theparties, I hereby make the following:I Unless otherwise indicated, all dates are in 1976.2 Jurisdiction is not in issue. Respondent admits it meets the Board'sdirect inflow standard for the assertion of jurisdiction232 NLRB No. 19FINDINGS OF FACTI. THE FACTSRespondent is an acoustical contractor in Little Rock,Arkansas.2For a number of years, it has been party to acollective-bargaining agreement with the Union. Histori-cally, the agreement signed by Respondent was the same asthat negotiated between the Union and the ArkansasChapter of the Associated General Contractors (hereinaf-ter referred to as AGC). Respondent is a member of theArkansas Acoustical and Specialty Contractors Associa-tion (hereinafter referred to as AASCA) and in 1976 it andthe other members of that AASCA gave timely notice tothe Union that they would negotiate their own agreementindependent of the AGC. Thereafter, Respondent andOzark Acoustical Contractors, Inc., and Horton Drywall &Acoustical Tile Company met with the Union on April 23.Although the contractors were meeting jointly and were allrepresented by attorney Philip Lyon, it is undisputed thateach contractor was bargaining on his own behalf. Themeeting was devoted principally to a discussion of theUnion's proposals which consisted of its proposals to theAGC then under discussion with the AGC.On April 30, the Union and AGC reached agreementand, on May 18, a copy of the agreement was mailed toRespondent and the other acoustical contractors. On June22, attorney Lyon sent identical counterproposals onbehalf of each of his clients noting, however, that they wereseparate counterproposals. The counterproposal proposedacceptance of the AGC contract with nine changes.On July 2, the parties met and discussed the contractors'counterproposals. It is undisputed that agreement wasreached in principle on two issues, foreman pay and unionvisitation rights, subject to agreement on specific languageto be resolved by the attorneys by an exchange of lettersafter the meeting. In addition, it is undisputed that theparties discussed an apprenticeship ratio issue, with thecontractors proposing a higher ratio of apprentices tojourneymen and the Union adhering to the position thatany change had to be worked out with the JointApprenticeship Committee and not with it. The AGCagreement provided for contractor payments to an AGCindustry fund to which the contractors objected. TheUnion would not agree to delete the provision, but insteadproposed that as it played no part in the fund thecontractors could, in effect, ignore the provision and set uptheir own fund. Other issues discussed involved theestablishment of a helper category and the inclusion in theagreement of a nondiscrimination clause based on race,color, religion, or sex.According to Business Agent Morris Mullins, all theseissues were resolved and it was said at the meeting thatwith the exchange of letters by the attorneys as referred toabove the agreement would be finalized. However, Mullinscould not recall who said that. On cross-examination,Mullins said that attorney Lyon spoke to his clients stating,"The agreement is final, and is this okay with you all?" andthe contractors nodded in agreement.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn this same issue, attorney Kaplan testified as follows:JUDGE JALETTE: Well, what statement was made tosupport that assertion, and by whom; that, "We willfinalize these two items, and then we have a completeagreement, once we've done that."THE WITNESS: That was my suggestion as to what wedo. Philip agreed to it.JUDGE JALETTE: What did you say?THE WITNESS: Well, to the best of my recollection,what I said was, "Now look; we are agreeing with youon two items; that is, that you are completely right inregard to when a single individual goes out, and that wehave no right to conduct all of our Union business onyour jobs. As far as we're concerned, we don't seeanything from you here today which indicates that youare that serious on any of the other items; that you aregoing to cause us not to have an agreement.What I propose is that Philip and I will exchangelanguage, which will put a memorandum of under-standing to this whole agreement; whereby this agree-ment is the agreement between the parties, and thismemorandum of understanding will interpret the twosections."He and I had had another case where we had talkedabout memorandums of understanding, and it was acommon usage between us.My recollection is that he agreed that that's what wewould do.He looked at his clients and said, "Is that OK," andnobody dissented from it. No one.Further examination by counsel for Respondent, was asfollows:Q. What did he say to make you believe that thesecontractors had agreed to that basic AGC contract?A. What he did was agree with the way that Isuggested that we handle the matter.Q. He agreed to the mechanism only.A. No. The way I agree that we handle the matter;that is-Q. You took that to mean, then, that he agreed tothe basic AGC contract?A. Stirely.Q. That he agreed to the mechanism?A. To both. No. To both, because that's what wewere dealing with. We were dealing with-Q. That was an assumption on your part, then.A. Well, you know, if you say it's an assumption-Ithink that what I understood what he said was, "Yes,that's what we'll do."Q. What was said that would lead me to believe-I'm a third person. I wasn't there. A third person sittingthere at the end of that table, and a contract wasreached and everybody was bound.A. Well, what was said was, "We will sign thiscontract. This contract will be our contract, with theexception of the memorandum of understanding whichwill go with the contract."Q. OK, now. Somebody said, "We will sign thatcontract, with the exception .. ."? Who said that?A. Philip did all of the talking in regard to the waywe were going to-Mr. Lyon did.Q. And he actually said, "We will sign thatcontract, with the exception of the memorandum ofunderstanding"?A. He said that he will send me a letter with thatgloss on it, with that memorandum of understanding.That will constitute his signature.I will sign it and return it to him, and that willconstitute the signature on behalf of my client.Q. Did he say that he would--his clients wouldever sign the AGC contract?A. No. I assumed that he was acting on behalf ofhis clients. That's what it had always been.Q. Now, I'm confused. I'm new on this. I wasbrought in here at the last minute.You said a minute ago that Philip said, "We will signthe AGC basic contract, conditioned upon these twoletters and a memorandum of understanding."Now you just said that he didn't say that.A. Well, look, Mr. Staley, what happened in thatroom was I proposed that the AGC memorandum ofunderstanding would be the contract-I'm sorry-TheAGC contract would be the contract between theparties, or among each of these parties; and Philip andI would exchange a memorandum of understanding.Q. Philip never said, "We will sign the AGCcontract."A. Now, I don't think the word, "sign," was used.I'll be quite honest with you. I don't think that theword, "sign," was used.He said, "We agree."Now, "We agree," means "we agree."Q. He said, "We agree to the AGC contract"?A. "We agree." That's the-Q. We agree to what?A. We agree that the contract among these variousparties is the AGC contract, together with the memo-randum of understanding.That was our agreement. That's the agreement.Q. Now, he didn't say all of those words, though;did he?A. Well, he had to have said all of those words; wewere there for two hours.This portion of the contract that I am-of thisdiscussion that I am talking about consumed approxi-mately the last 20 minutes of the discussion.So, someplace within that 20 minutes where he and Iwere doing most of the talking, he said that and I saidwhat I have said.That's the way the dynamic of that meeting oc-curred.It occupied a two-hour period and the last severalminutes, 15 to 20 minutes of that two hours, wasconsumed with the finalization of the contract.On July 13, attorney Lyon sent a letter to attorneyKaplan with language clarifying the provision respectingforeman pay and union visitation rights. Kaplan was not82 LASLEY ACOUSTICS CO.agreeable to part of the language; he discussed the matterwith Lyon and sent revised language to him on July 17. Onor about July 20, Kaplan and Lyon had a conversation inwhich Lyon stated he was having difficulty with Respon-dent, stating Respondent might not sign the agreement,and in which Lyon proposed a change reflecting that insigning the letter of clarification he was acting on behalf ofcertain acoustical contractors who had signed or wouldsign the agreement with the Union. Lyon signed the letterof understanding and sent it to Kaplan.On July 13, Horton Drywall & Acoustical Tile Companysigned the AGC agreement subject only to counselreaching agreement on the foreman pay and unionvisitation rights issues and, on July 14, Ozark AcousticalContractors did likewise.Thereafter, Respondent's president, Robert Lasley, hadconversations with union representatives in which herefused to sign the agreement.II. ANALYSIS AND CONCLUSIONSOn the basis of the foregoing, General Counsel and theUnion contend that Respondent had agreed to the terms ofa new agreement and that Respondent's refusal to sign theagreement was a refusal to bargain in violation of Section8(a)(5) and (1) of the Act.General Counsel's position is predicated on the assertionthat attorney Lyon entered into a final and bindingagreement on behalf of his client. In support of hisassertion, General Counsel adverts to the following:I. A few days after the meeting of July 2, contractorsGerald Horton of Horton Drywall & Acoustical TileCompany and Jim Hardwick3of Ozark Acoustical Con-tractors submitted to Lyon proposed language on the issuesof foreman pay and union visitation rights.2. On July 13, Horton signed the AGC agreementsubject only to the language clarification on the two issues.3. On July 14, Hardwick signed the new AGC agree-ment.4. When Kaplan and Lyon discussed the proposedlanguage in mid-July, Lyon raised no protest.5. On July 20, Lyon signed the letter with the languageclarification.I find no merit in General Counsel's contentions. I find,as stipulated by attorney Lyon, that Lyon had theauthority to bind Respondent; however, Lyon testified thatat no time did he agree to the terms of a complete contractand I credit him.General Counsel's argument as outlined above isaddressed solely to the post-July 2 meeting conduct. Ofcourse, what Horton and Hardwick did after July 2, asreferred to by General Counsel in items i, 2, and 3 above,is not proof of what Lyon was agreeing to on Respondent'sbehalf. The fact that Horton and Hardwick signed anagreement without further negotiations is a circumstance tobe weighed in deciding whether or not an oral agreementhad been reached on July 2, but that circumstance hasbeen outweighed by the testimony of both Horton andHardwick, which I credit, that no agreement was reached3 The record incorrectly lists Hardwick as Hartwick and it is herebycorrected.on July 2 and that they decided after the meeting on July 2to accept the Union's proposed contract for reasons oftheir own.Items 4 and 5 of General Counsel's argument establishonly, as attorney Lyon would concede, that agreement wasreached, in principle, on foreman's pay and unionvisitation rights. In my judgment, the dispute in this case isattributable to a misunderstanding of the parties over thesignificance of the exchange of letters and agreement uponforeman's pay and union visitation rights. According toRespondent, the agreement reached at the July 2 meetingrelated only to those two items and not as to the otherissues raised by the contractors. As I understand theUnion's position, oral agreement on a complete contractwas reached on July 2 subject only to a language revisionon the two items and, when this was satisfactorily workedout, a complete oral agreement had been reached. I am notpersuaded that the evidence supports such a contention.As noted earlier, Mullins testified that, at the July 2meeting, all the issues raised by the contractors wereresolved; however, in support of that testimony all thatMullins described was the manner in which the Unionrejected the contractors' proposals. He did not state thatthe contractors acceded to the Union's position andwithdrew their proposals. Mullins did testify that, at onepoint, attorney Lyon spoke to the contractors and stated,"The agreement is final and is this okay with you all?" andthe contractors nodded in agreement. Lyon denied thatsuch an exchange occurred, and the testimony of Hortonand Hardwick tends to support him. I credit Lyon. In thisconnection, I note that attorney Kaplan did not corrobo-rate Mullins.In the final analysis, this case is reduced to the testimonyof attorney Kaplan that, at the July 2 meeting, attorneyLyon agreed to the terms of the AGC contract as modifiedby a memorandum of understanding to be worked outbetween them. After careful review of Kaplan's testimony,recited in detail above, I am persuaded that Kaplan'stestimony reflected his honest interpretation of the mean-ing of the events at the July 2 meeting and that he honestlybelieved that, when the Union and the contractors agreedto modification of two contract provisions by means of aside letter, the contractors were acceding to the Union'sposition on the other counterproposals of the contractorsand were agreeing to a complete contract. However, it isclear from the testimony of Respondent's witnesses that,while the contractors agreed to the procedure to modifytwo provisions and while they were aware that the Unionwould not accede to their other proposals, they did notaccede to the Union's position at that meeting. To thecontrary, assent was withheld and, in effect, the matter wastaken under advisement. For reasons of their own, two ofthe contractors subsequently decided to accept the Union'sposition and to sign the agreement. Respondent decidedotherwise.In short, I find that Respondent did not orally agree tothe terms of a complete contract. Accordingly, I shalldismiss the complaint.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI. Lasley Acoustics Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. United Brotherhood of Carpenters & Joiners ofAmerica, Local 690, is a labor organization within themeaning of Section 2(5) of the Act.3. General Counsel has not established by a preponder-ance of the evidence that Respondent orally agreed to theterms of a collective-bargaining agreement and that itsI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.refusal to sign an agreement with the Union was violativeof Section 8(aX 1) and (5) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.84